Citation Nr: 0517172	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  02-00 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a heart disorder (or 
disease).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




INTRODUCTION

The veteran has a verified period of military service as 
dated from August 19, 1943, to November 30, 1943.  This 
matter originally came before the Board of Veterans' Appeals 
(BVA or Board) on appeal from an August 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois, which declined to reopen the 
veteran's claims for entitlement to service connection for 
psychiatric and heart disorders.  

In November 2003, the Board reopened both of the veteran's 
claims based upon the submission of new and material 
evidence, but then remanded the claims for the completion of 
additional development.  Such development resulted in a 
January 2005 rating decision that awarded service connection 
for anxiety neurosis, not otherwise specified, effective from 
February 14, 2000; that claim is resolved and not before the 
Board at this time.  The veteran's claim for service 
connection for a heart disorder, however, remained denied, 
and is thus back before the Board for appellate review.  The 
Board is also satisfied that all action requested on remand 
with respect to this claim is complete, such that it may now 
proceed with a decision on the matter herein.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim.

2.  The competent medical evidence of record does not 
demonstrate that any currently diagnosed heart disorder (or 
disease) manifested during active service or to a compensable 
degree within a year after discharge from active service, nor 
does it establish that any such currently diagnosed heart 
disorder (or disease) is otherwise etiologically related to 
active service.



CONCLUSION OF LAW

A heart disorder (or disease) was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA also issued regulations to implement the 
VCAA, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  The VCAA and its implementing regulations 
are applicable to the claim now before the Board.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

For the reasons noted below, the Board finds that VA has 
strictly complied with the notification and assistance 
provisions of the VCAA, such that the Board's decision to 
proceed in adjudicating this claim does not prejudice the 
veteran in the disposition thereof.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005); 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II), the Court specifically held that the VCAA 
requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), 
and Quartuccio, that informs the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide and that, in 
what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim," under 38 C.F.R. § 3.159(b).  Further, the Court also 
clarified that VA's regulations implementing amended section 
5103(a) apply to cases pending before VA on November 9, 2000, 
even if the RO decision was issued before that date and that, 
where notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  See Pelegrini II at 120-123; see also 
Mayfield, supra.

In August 2000, prior to enactment of the VCAA, the veteran 
filed a request to reopen his claim for entitlement to 
service connection for a heart disorder.  Thereafter, in an 
August 2001 rating decision and a December 2001 statement of 
the case, the RO declined the veteran's request to reopen his 
claim, finding that there was no new and material evidence of 
record to do so.  See 38 C.F.R. § 3.156(a) (2000).  These 
adjudicatory documents also reviewed the evidence of record 
and addressed the requirements for service connection of a 
claim.  Thereafter, in November 2003, the Board determined 
that a reopening of the claim was in fact warranted, based 
upon sufficient new and material evidence of record, and then 
remanded the veteran's underlying claim for service 
connection to the RO for additional action.  

Then, in January 2004, the RO sent the veteran a VCAA letter 
with respect to his  claim for service connection.  In this 
letter, the RO advised the veteran of the duties and 
obligations of VA in developing his claim, as well as of his 
rights and obligations with respect to the same.  The RO also 
told the veteran that VA must make reasonable efforts to help 
him get evidence necessary to support his claim, and that the 
RO would help him get such documents as medical records, 
employment records, or records from other Federal agencies.  
The RO further advised the veteran that he must provide 
enough information about these records so that it would be 
able to request them from the person or agency who has the 
records.  The RO indicated that it was still the veteran's 
responsibility, however, to support his claim with 
appropriate evidence.  The RO also informed the veteran that 
he would be scheduled for VA examination in the near future.  

To further aid with his claim, the January 2004 VCAA letter 
informed the veteran that he should tell the RO about any 
additional information or evidence that he wanted the RO to 
obtain, and indicated that the veteran should send in any 
evidence in his possession that the RO needed for his claim.  
The RO also told the veteran that it needed certain evidence 
from him, namely any current treatment records.  The RO 
advised the veteran that he could obtain these records and 
provide them to VA for review, or have VA attempt to obtain 
the reports.

Thereafter, in a January 2005 supplemental statement of the 
case (SSOC), the RO further informed the veteran of the 
information and evidence needed to substantiate his claim.  
38 U.S.C.A. §§ 5102, 5103.  The RO informed the veteran of 
the reasons for which his claim was denied, the evidence it 
considered in denying the claim, and the evidence he still 
needed to submit in order to substantiate his claim.  The RO 
also provided the veteran with the text of certain VA 
regulations pertinent to his claim.  See 38 C.F.R. Part 3 
(2004).  In this document, the RO also reviewed the evidence 
of record and the procedural history of the claim, and then 
advised the veteran that there was no adequate medical 
evidence of the existence of his currently claimed heart 
disorder during his period of active service or within the 
applicable presumptive period after service, as well no 
medical evidence purporting to relate any currently diagnosed 
heart problem to service.    

Then, in an April 2005 letter, the RO informed the veteran 
that his claim was ready for transfer to the Board for 
evaluation.  This letter also advised the veteran of how he 
could then submit additional evidence or information to VA, 
if he so desired.

The Board acknowledges that VCAA notice in this case was not 
provided prior to the initial August 2001 RO determination in 
this matter.  Accordingly, the Board notes that after the 
VCAA notice letter was provided in January 2004, the veteran 
was given a sufficient opportunity to respond to it, and then 
an appropriate SSOC was issued to him in January 2005, well 
prior to the return of his appeal to the Board for review.  
Thus, any timing-of-notice error was remedied by the RO's 
subsequent provision of adequate notice, such that the 
veteran suffered no prejudice from improper timing.  See 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 
2005); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).


The above shows that, throughout the appeal, the veteran was 
notified as to the legal criteria governing his claim, the 
evidence needed to show entitlement to the benefits sought, 
how VA could and would help him obtain relevant records 
and/or obtain a new medical examination if needed, and that 
he was ultimately responsible for providing evidence in 
support of his claim.  VA also asked the veteran to send in 
any evidence he had in support of his claim, consistent with 
the fourth element of Pelegrini II.  Furthermore, the Board 
finds that appropriate VCAA notice was provided to the 
veteran during the RO's review of this matter, thus providing 
him with a meaningful opportunity to participate effectively 
in the processing of his claim.  Moreover, there is no 
indication of perceived or alleged prejudicial error via the 
provision of defective or otherwise inadequate VCAA notice as 
to this claim.  See Mayfield, supra.

The Board is also mindful that, in concluding that the VCAA 
notice requirements have been satisfied in this case, it has 
relied on communications other than the RO's formal VCAA 
notice letter to the veteran.  However, at bottom, what the 
VCAA seeks to achieve is to give the veteran notice of the 
elements outlined above.  Once this has been done - 
irrespective of whether it has been done by way of a single 
notice letter or via more than one communication - the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2004) and Mayfield, supra.

The Board further finds that VA also made reasonable efforts 
to identify and obtain relevant records in support of the 
veteran's claim.  38 U.S.C.A.§ 5103A (a), (b) and (c).  The 
claims file now contains the veteran's service medical 
records, VA treatment and examination records, and all 
available and sufficiently identified private medical 
records, unless those facilities advised the RO that they no 
longer had any records pertaining to the veteran.  

Additionally, VA has conducted necessary medical inquiry in 
an effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  
The duty to assist includes providing a medical examination 
or obtaining a medical opinion "when such is necessary" to 
decide a claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2004) 
(emphasis added).  Accordingly, the veteran was afforded a VA 
examination in February 2004, with claims file review and a 
supplemental opinion provided in August 2004.

At this time, the veteran has not identified any additionally 
available evidence for consideration in his appeal of this 
claim.  Under the facts of this case, then, "the record has 
been fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005) (noting that the rule of 
prejudicial error as governed by 38 U.S.C.A. § 7261(b) (West 
2002) and applicable to the evaluation of notice provided 
under 38 U.S.C.A. § 5103(a) should not permit "automatic" 
remands essentially based upon technicalities); Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing 
that the VCAA is a reason to remand many, many claims, but it 
is not an excuse to remand all claims"); Reyes v. Brown, 7 
Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (both observing circumstances as to when a 
remand would not result in any significant benefit to the 
claimant); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) 
(holding that when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby).  The Board thus finds that VA has done everything 
reasonably possible to notify and assist the veteran in this 
case, and that the record is now ready for appellate review.

Applicable Law

Generally, service connection may be granted for disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may also be awarded where the evidence shows that a veteran 
had a chronic condition in service or during an applicable 
presumptive period and still has the condition.  38 C.F.R. 
§§ 3.303(b), 3.307, 3.309 (2004).  If there is no evidence of 
a chronic condition during service or during an applicable 
presumptive period, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for disease that is diagnosed after discharge from 
active service, when the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as cardiovascular disease, become manifest to 
a degree of 10 percent or more within one year from the date 
of termination of such service, such diseases shall be 
presumed to have been incurred in service, even though there 
is no evidence of such diseases during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309.  

Analysis of the Claim for Service Connection

As an initial procedural matter, the Board observes that 
review of the claims file indicates that throughout the 
course of adjudication of the veteran's claims by VA, there 
has been some confusion as to his actual dates of service.  
There is notation of enlistment and entry examination on 
August 19, 1943, but also of his transfer to begin active 
duty on September 9, 1943.  As well, some documentation 
indicates that his active duty ended on November 27, 1943, 
while other records reflect his discharge on November 30, 
1943.  The Board also notes, however, that in February 1994, 
the RO specifically requested confirmation of the veteran's 
period of active service from the National Personnel Records 
Center (NPRC).  Thereafter, in March 1994, the NPRC responded 
that the veteran's verified period of active service was 
dated from August 19, 1943, to November 30, 1943.

In light of the above information, the Board therefore finds 
that the veteran has a verified period of active service from 
August 19, 1943, to November 30, 1943.  This is service of 
more than 90 days during a period of war, so as to qualify 
his claim of service connection for a heart disorder (or 
disease) for consideration under the provisions of 
presumptive service connection (as well as for consideration 
under direct service connection principles).  See 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.2(d), 3.303, 3.307, 
3.309 (2004).

The evidence available for review for this claim includes the 
veteran's service medical records, his VA and private 
evaluation and treatment reports dated from approximately 
November 1944 to August 2004, multiple written statements of 
record from the veteran, and written statements and argument 
provided by the veteran's representative in support of this 
appeal.  In reaching its decision herein, the Board has 
carefully reviewed, considered, and weighed the probative 
value of all of this information. 

With respect to his pending appeal, the veteran relates that 
he first experienced severe chest palpitations in service, 
and that these symptoms were the beginning of his current 
heart problems.  He thus desires service connection for a 
heart disorder.

The veteran's service medical records include notation on his 
August 1943 entry examination report of clinical evaluation 
of his cardiovascular system as normal, with a blood pressure 
reading of 120 systolic over 72 diastolic, and a sitting 
pulse of 88.  There was no notation on this report of any 
complaints, symptoms, diagnosis, or treatment for a heart 
disorder or disease.  

Thereafter, however, in mid-October 1943, the veteran was 
admitted at a service station hospital for evaluation in 
light of his complaints of a history of nervousness, 
insomnia, nausea, and vomiting for the past three years, as 
well as a report of pains in the precordium for the same 
period of time (but without other cardiovascular complaints).  
Over the next few days, the veteran underwent multiple 
examinations, including general medical, psychiatric, 
gastrointestinal, and cardiovascular evaluation.  
Specifically, his cardiovascular consult resulted in a 
finding of no organic disease.  The veteran was recommended 
for service discharge, and conclusions from service Medical 
Board evaluation included notation that the veteran was 
nervous and immature with multiple psychosomatic complaints, 
and a diagnosis of psychoneurosis, anxiety state, moderately 
severe, cause undetermined, manifested by nervousness, 
tremors, psychosomatic complaints, immature personality, 
emotional instability, and anxiety.  Thereafter, in November 
1943, the veteran was discharged from service, based upon 
disability described as psychoneurosis, anxiety state, 
severe, cause undetermined.     

The first pertinent medical evidence dated after the 
veteran's release from active service consists of the results 
of VA examination conducted in November 1944, in conjunction 
with his January 1944 claims for service connection for 
nervousness and a "nervous heart condition."  The veteran 
was afforded both a psychiatric and a special cardiovascular 
examination at that time, as well as clinical testing.  At 
his special cardiovascular examination, the veteran indicated 
that he had few complaints relative to his cardiovascular 
system, noting occasional palpitation especially in the 
throat area, occasional left-sided chest pain, and problems 
with easily becoming short of breath, such as after walking 
up a flight of stairs.  After clinical evaluation and 
testing, the examiner noted that the veteran became mildly 
hyperpneic after exercise, but that there was no evidence of 
organic heart disease.  He concluded that the veteran did 
show a tachycardia and a somewhat labile pulse, but that 
these manifestations were of a psychoneurogenic origin.  
Additionally, the psychiatric VA examiner diagnosed 
psychoneurosis, neurasthenia, mild.  

A September 1946 note from R.S.P., M.D., revealed that he had 
recently evaluated the veteran, and had reached the 
conclusion that the veteran had a moderately severe case of 
neurocirculatory asthenia with tachycardia, with no evidence 
of organic heart disease.  

The veteran underwent new VA examinations in December 1946.  
At his special cardiac examination, his complaints included 
pain over his heart all of the time, with pounding and 
shortness of breath.  After clinical evaluation and testing, 
the examiner concluded that there was no evidence of organic 
heart disease.  He commented that while there was present 
sinus tachycardia, organic heart disease was definitely not 
believed to be present.  He also noted that there was a 
labile type of blood pressure that may fit in very well with 
the diagnosis of psychoneurosis.  The special 
neuropsychiatric VA examiner again diagnosed psychoneurosis.

Thereafter, progress notes from Medical Hills Internists, 
dated from approximately January 1988 to September 2000, as 
well as other early 1993 reports from St. Joseph Medical 
Center and Cardiac Surgery Associates, included recordation 
of diagnoses of coronary disease status post coronary artery 
bypass graft, status post abdominal aortic aneurysmectomy 
(with these surgeries completed in mid-1993), congestive 
heart failure, hypertension, exertional angina, 
hyperlipidemia, and hypercholesterolemia.  A January 2004 
report from J.A.B., M.D., listed diagnoses of congestive 
heart failure, stable coronary disease, carpo pedal spasms, 
and chronic renal insufficiency.  None of this recent private 
medical evidence of record, however, included commentary 
purporting to relate any of the veteran's current 
cardiovascular problems to his period of active service.

The veteran then underwent a new VA heart examination in 
February 2004.  In the written report, the examiner recorded 
the veteran's report of a history of palpitations in service 
and description of related problems thereafter, including his 
report of a diagnosis of coronary artery disease in 1993, 
which required a two-vessel bypass graft.  The veteran also 
indicated that he was diagnosed with hypertension around that 
time.  He then relayed a number of current cardiovascular 
symptoms to the examiner, including occasional dyspnea and an 
irregular heartbeat, but rare chest pain.  After clinical 
evaluation and testing (including a stress test), the 
examiner diagnosed status post coronary artery bypass graft, 
status post abdominal aortic aneurysm surgery, essential 
hypertension, and a history of sleep apnea.  Then, in an 
August 2004 supplemental opinion to his original report, the 
examiner stated that he had an opportunity to review the 
veteran's complete claims file, and had no reason to change 
any of his prior diagnoses.  The report concluded with an 
opinion that the veteran's current heart condition was less 
likely than not related to his military service in 1943.
  
The remaining evidence of record, especially additional 
private and VA medical reports, does not address the 
veteran's cardiovascular system, and does not otherwise 
contain information pertinent to the claim now on appeal.

After review and consideration of the complete record, the 
Board finds that entitlement to service connection for a 
heart disorder (or disease), is not warranted, on either a 
direct or presumptive basis.  See 38 U.S.C.A. §§ 1110, 1112, 
1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.  The service medical 
records do not confirm the development of a chronic heart 
disorder during active duty.  And, after service, the only 
medical evidence within a year of release from active duty - 
the November 1944 VA examination reports - shows a diagnosis 
of psychoneurosis, with a medical opinion that noted 
cardiovascular-type symptoms, such as tachycardia, were 
psychoneurogenic in origin, with no evidence of the presence 
of any organic heart disease.  Thus, service connection for a 
heart disorder (or disease) on a presumptive basis, in light 
of the development of a chronic heart problem manifested to a 
compensable degree within a year after service is not 
warranted, as it is not shown by the medical evidence of 
record.  Id.  Moreover, while there is competent evidence of 
the existence of a number of current cardiovascular problems, 
the medical evidence of record demonstrates that none of 
these conditions were diagnosed until approximately early 
1993, almost 50 years after the veteran left active service.  
And, importantly, the only medical opinion of record to 
address whether any of these problems may be related to 
active service - as entered by the February 2004 VA examiner 
in August 2004 after review of the record - states that it is 
less likely than not these problems are related to military 
service from 1943.  Therefore, direct service connection for 
a heart disorder (or disease) is likewise not available, as 
there is no competent medical evidence of an established 
chronic problem in service, and no competent medical evidence 
relating any currently diagnosed problem to service.  Id.     
          

When all of the evidence for a claim is assembled, the 
Secretary is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Based on the foregoing, the Board finds that 
the preponderance of the evidence is against the claim, and 
so it must be denied.


ORDER

Service connection for a heart disorder (or disease) is 
denied.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


